Citation Nr: 1107784	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in December 2007.  

The decision below includes an order reopening a previously 
denied claim of service connection for a left knee disability.  
The underlying claim of service connection for a left knee 
disability and the claims of entitlement to service connection 
for a back disability and a bilateral hip disability are REMANDED 
to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied by 
an April 1982 rating decision.  The Veteran was notified of that 
decision in April 1982, but did not appeal the denial.

2.  The evidence received since the April 1982 rating decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim of service connection for a left knee 
disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a left knee disability has 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to 
service connection for a left knee disability in November 1981.  
The claim was denied by the RO in April 1982.  Notice of the 
denial and notice of appellate rights were provided that same 
month.  The Veteran did not initiate an appeal and the RO's 
decision consequently became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, service 
connection for a left knee disability may now be considered on 
the merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of 
the last final disallowance of the claim.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

A claim of entitlement to service connection for a left knee 
disability was last denied in an April 1982 rating decision.  The 
evidence of record at the time of the April 1982 rating decision 
consisted of the Veteran's service medical records.

Service medical records show that the Veteran slipped and injured 
his left knee in September 1965.  He was noted to have been 
placed in a cylinder cast for one month and was placed on limited 
duty for two weeks in October 1965.  The Veteran's February 1968 
separation examination revealed a normal clinical evaluation of 
the lower extremities.  

The Veteran's claim of service connection for a left knee 
disability was denied in an April 1982 rating decision.  The 
basis of the denial was that although there was a record of 
treatment for a left knee injury in September 1965, there were no 
significant complaints or findings throughout service nor was 
there any treatment for a left knee disability since service.  

The Veteran submitted a claim to reopen his claim for service 
connection for a left knee disability in October 2006.  Evidence 
received since the April 1982 rating decision consists of VA 
outpatient treatment reports, records from the Social Security 
Administration (SSA) which include a favorable decision, private 
medical records, and the Veteran's testimony at a hearing at the 
RO in December 2007.   

Because the evidence received since April 1982 was not previously 
of record, and because it addresses specifically the issue before 
the Board, the Board finds that the new evidence is material.  
38 C.F.R. § 3.156 (2010)..  The RO determined in 1982 that there 
were no significant complaints or findings throughout service nor 
was there any treatment for a left knee disability since service.  
Since the prior denial, the Veteran has submitted treatment 
records which indicate that he has been diagnosed with mild 
degenerative joint disease of the left knee.  The Veteran 
submitted testimony indicating that he suffered from a left knee 
disability since he separated from service and self-medicated 
with over-the-counter medications until he finally sought 
treatment at VA in 2006.  Consequently, the Board concludes that 
the evidence is neither cumulative nor redundant, and that it 
raises a reasonable possibility of substantiating the claim.

Therefore, as new and material evidence has been received, the 
claim is reopened.  To that extent only, the claim is allowed.


ORDER

The claim of entitlement to service connection for a left knee 
disability is reopened.  To that extent only, the appeal is 
granted.


REMAND

A review of the claims file reveals that a remand is necessary.  
The Veteran claims that he incurred a left knee disability in 
service and currently suffers from the same left knee disability.  
He also claims that he has a back disability and a bilateral hip 
disability related to the claimed left knee disability.  

The Veteran has not been afforded a VA examination to assess the 
likelihood that his current left knee disability is related to 
service.  In light of the in-service complaints, his statements 
regarding continuity of symptomatology, and the current diagnosis 
of record, the Board finds that a VA examination is necessary to 
decide the appeal.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for service connection for a 
back disability and a bilateral hip disability, the Board 
observes that the claims are inextricably intertwined with the 
Veteran's pending claim of entitlement to service connection for 
a left knee disability.  The record shows that the Veteran claims 
that his back disability and a bilateral hip disability are due 
to his claimed left knee disability.  Private medical records 
show reports of treatment for lumbar, thoracic, and cervical 
spine complaints.  The Veteran testified that he was diagnosed 
with hip spurs when he sought treatment at a private 
rheumatologist.

The Board finds that the resolution of the pending claim of 
entitlement to service connection for a left knee disability may 
have bearing upon his back and bilateral hip claims.  The 
appropriate remedy where pending claims are inextricably 
intertwined with another claim is to remand the claims on appeal 
pending the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  If service 
connection is granted for the Veteran's claimed left knee 
disability, the Veteran should be afforded a VA examination to 
determine the etiology of his claimed back and bilateral hip 
disabilities.  

Associated with the claims file are VA outpatient treatment 
reports dated through May 2008.  The Veteran testified that he 
sought treatment for his claimed disorders at VA.  Any records 
dated since May 2008 should be obtained and associated with the 
claims file.  Additionally, the Veteran indicated that he sought 
treatment for his back and hips at two private rheumatologists 
but he failed to identify either physician.  The Veteran should 
be requested to identify the names of the private 
rheumatologists.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment 
reports dated since May 2008.

2.  Contact the Veteran and request that he 
identify the private rheumatologists who 
treated him for his back disability and 
bilateral hip disability.  Following 
receipt of the necessary medical releases 
from the Veteran, request those records and 
any other treatment records identified by 
the Veteran that are not already of record.  

3.  Schedule the Veteran for a VA 
examination for his left knee disability.  
The examiner should review the claims file 
and note that review in the report.  Any 
and all indicated evaluations, studies, and 
tests should be accomplished.  X-rays of 
the left knee should be obtained.  The 
examiner is requested to obtain a detailed 
history of the Veteran's symptoms, review 
the record, and provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's left knee disability is related 
to his military service or to his 
complaints and treatment during that 
service.  A complete rationale for the 
opinion should be provided.

4.  If service connection is granted for a 
left knee disability, the Veteran should be 
afforded a VA examination to determine the 
etiology of his claimed back and bilateral 
hip disabilities.  Any and all indicated 
evaluations, studies, and tests should be 
accomplished.  X-rays of the spine and hips 
should be obtained.  The examiner should 
review the claims file and note that review 
in the report.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any back or bilateral hip disability 
were caused or have been aggravated 
(increased in severity beyond the natural 
progress of the conditions) by the 
Veteran's left knee disability.  A complete 
rationale for all opinions should be 
provided.    

5.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Veteran is advised that failure to appear for an examination 
could adversely affect his claims, to include denial of the 
claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


